DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment filed 01/13/2022 is accepted and entered. Claims 1-10, 12-15, 17, 19, and 20 are currently pending and examined. Applicant’s amendments to the claims have overcome the previous 112a rejections and the rejections have been withdrawn.
Applicant’s arguments, see Remarks pgs. 8-9, filed 01/13/2022, with respect to the rejection(s) of independent claim(s) 1, 17, and 19 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Turner/Hammons/Kirby.
Applicant argued that Turner/Hammons did not disclose projections that comprise a hollow arched portion, wherein fibers of the projection fully surround the hollow arched portion. In response, Kirby is now cited in combination with Turner/Hammons to disclose this feature.
Applicant did not specifically argue the dependent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 12-15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al (US 2004/0131820) in view of Hammons et al (US 2012/0064280) further in view of Kirby et al (US 2014/0121623).
Regarding Claim 1, Turner discloses an absorbent article (200, Fig. 23; ¶ [0061, 0082-0083]) comprising:
a central longitudinal axis (Fig. 23);
a liquid permeable topsheet (topsheet 206, Fig. 23, ¶ [0091] indicates the topsheet can be made of multilayer web 1, Fig. 1; ¶ [0081-0083]);
a liquid impermeable backsheet (202, Fig. 23); and
an absorbent core (204, Fig. 23) positioned at least partially intermediate the topsheet and the backsheet (¶ [0091]), wherein the absorbent core (204, Fig. 23) comprises an absorbent material (¶ [0091]);
the topsheet (206, Fig. 23) comprising:
	a first layer (first precursor web 20A, Fig. 18) comprising a hydrophobic nonwoven material (¶ [0081-0082]), wherein the hydrophobic nonwoven material overlaps the central longitudinal axis of the absorbent article (200, Fig. 23; the first layer 20A forms the web 1 which is used as the topsheet 206– therefore the first layer 20A overlaps the central longitudinal axis since the topsheet covers the entirety of the skin-facing top of the article as seen in Fig. 23; ¶ [0081-0083]), and wherein the first layer comprises carded fibers (¶ [0060]; the precursor webs can be made of carded fibers); and
	a second layer (second precursor web 20B, Fig. 18) comprising a hydrophilic nonwoven material (¶ [0081-0082]), wherein the first layer (20A, Fig. 18) is 
	wherein the topsheet (20, Fig. 23, 1, Figs. 1 and 18) comprises a plurality of projections (deformations 6, Figs. 1 and 18) forming a portion of a wearer-facing surface (first surface 12, Fig. 18) of the topsheet (1, Fig. 18), and a plurality of land areas (first regions 2, Fig. 1), wherein the land areas (2, Fig. 1) surround at least a majority of the plurality of the projections (6, Fig. 1), wherein the plurality of the projections (6, Fig. 1) and the plurality of the land areas (2, Fig. 1) together form a first three-dimensional surface on a first side of the topsheet (top side, Figs. 1 and 18) and a second three-dimensional surface on a second side of the topsheet (bottoms ide, Figs. 1 and 18);
	wherein a majority of the projections (6, Figs. 1 and 18) have a z-directional height in the range of about 500 micron to about 4000 micron (¶ [0088], the deformation height can be between .1 mm to 10 mm but is not critical to the function of the web, the suggested heights are between 1 mm and 3 mm which is within the claimed range), according to the Projection Height Test;
and wherein the projections (6, Figs. 1 and 18) each comprise a hollow arched portion (void area 10, Fig. 18).
Turner is silent whether the topsheet comprises a plurality of recesses, wherein the plurality of land areas surround the plurality of recesses, wherein the plurality of recesses also form the three-dimensional surface on a first side of the topsheet, wherein a majority of the recesses define an aperture at a location most distal from a top peak of an adjacent projection and defined at a lowermost plane of the topsheet, 
Hammons teaches a deformed web material usable in absorbent articles (¶ [0005]), thus being in the same field of endeavor, with a topsheet (web material 10, Fig. 15; ¶ [0005] indicates the web material can be used as a topsheet) with a plurality of recesses (apertures 182, Fig. 17) and a plurality of projections (tufts 184, Fig. 17) and a plurality of land areas (180, Fig. 17), wherein the plurality of land areas (180, Fig. 17) surround a plurality of recesses (182, Fig. 17), wherein the recesses, projections, and land areas form the first three-dimensional surface on a first side (top side, Fig. 17) of the topsheet and a second three-dimensional surface on a second side (bottom side, Fig. 17) of the topsheet, wherein a majority of the recesses (182, Fig. 17) define an aperture at a location most distal from a top peak of an adjacent projection (184, Fig. 17) and defined at a lowermost plane of the topsheet (Fig. 17), and wherein the apertures are formed through the first layer and the second layer (¶ [0131]). Apertured webs are known in the art to have improved fluid handling capabilities.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the topsheet of Turner to have a mix of projections and apertures rather than all projections, wherein the apertures are formed through both the first layer and the second layer, as apertured webs are known 
Turner/Hammons is silent whether the plurality of the recesses have a z-directional height in the range of about 500 micron to about 2000 micron, according to the Recess Height Test; wherein the topsheet has an overall z-directional height in the range of about 1000 micron to about 6000 micron, according to the Overall Substrate Height Test, and wherein fibers of the projection fully surround the hollow arched portion.
However, it would have been obvious to one having ordinary skill in the art to cause the device of Turner/Hammons to have the plurality of recesses have a z-directional height in the range of about 500 micron to about 2000 micron and to have the topsheet have an overall z-directional height in the range of about 1000 micron to about 6000 micron since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Turner/Hammons would not operate differently with the claimed z-directional heights and the device would still function appropriately having the claimed z-directional heights. Further, applicant places no criticality on the range claimed, indicating simply that the z-directional heights “may” be within the claimed ranges (published specification, ¶ [0172-0173]). 

Kirby teaches an absorbent article, thus being in the same field of endeavor, with a topsheet (body facing material 28, Fig. 7) with projections (90, Figs. 7 – 10) that comprise a hollow arched portion (interior space 124, Figs. 7-9; ¶ [0146]) that is fully surrounded by fibers (¶ [0139], Figs. 7-10; the projection layer 94 is made of fibers and therefore the projections are also made of fibers; Figs. 7 and 10 specifically show that the projections are enclosed domes rather than tunnels and therefore the fibers fully surround the hollow arched portion).
Therefore, it would have been obvious to simply substitute the tunnel shaped projections of Turner/Hammons for the enclosed dome shaped projections of Kirby. One of ordinary skill in the art would find this simple substitution obvious because both tunnel and enclosed dome shape projections are well known in the art of fibrous webs for absorbent articles. They are obvious variants of one another, and substituting one shape for another will not change the functionality of the fibrous web or absorbent article. The absorbent article will still function to absorb fluid using either tunnel or enclosed dome shape tufts.
Regarding Claim 2, Turner further discloses the first layer (20A, Fig. 18) forms a central longitudinal portion of the wearer-facing surface of the topsheet (206, Fig. 23), and wherein the second layer (20B, Fig. 18) forms a central longitudinal portion of a garment-facing surface of the topsheet (206, Fig. 23; when the web is used a topsheet, the first layer will be the wearer-facing surface of the topsheet, and both layers will form 
Regarding Claim 3, Turner/Hammons/Kirby is silent whether a plurality of the apertures have an effective aperture area in the range of about 0.5 mm2 to about 3 mm2, according to the Aperture Test.
However, it would have been obvious to cause the device of Turner/Hammons/Kirby to have the plurality of apertures have an effective aperture area in the range of about 0.5 mm2 to about 3 mm2 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Turner/Hammons/Kirby would not operate differently with the claimed effective aperture area and the device would still function appropriately having the claimed effective aperture area. Further, applicant places no criticality on the range claimed, indicating simply that the effective aperture area “may” be within the claimed ranges (published specification, ¶ [0174]).
Regarding Claim 4, the combination of Turner/Hammons/Kirby discloses the claimed subject matter of Claim 1, as set forth above. The combination of Turner/Hammons/Kirby also teaches that the projections (6, Fig. 18 Turner) and the recesses (182, Fig. 17 Hammons) are each formed by portions of the first layer (20A, Fig. 18 Turner) and portions of the second layer (20B, Fig. 18 Turner). Since the 
Regarding Claim 5, Turner further discloses the first layer (20A, Fig. 18) is joined to the second layer (20B, Fig. 18) by adhesive bonding or mechanical bonding (¶ [0080]).
Regarding Claim 6, Turner further discloses the first layer (20A, Fig. 18) comprises a plurality of first fibers (¶ [0080]), wherein the second layer (20B, Fig. 18) comprises a plurality of second fibers (¶ [0080]), and wherein the first and second fibers are different (¶ [0080]).
Regarding Claims 7-9, the combination of Turner/Hammons/Kirby discloses the claimed subject matter of Claim 1, as set forth above. The combination of Turner/Hammons/Kirby teaches four apertures (182, Fig. 17 Hammons) are formed around each of the plurality of projections (184, Fig. 17), four projections (184, Fig. 17) are formed around each aperture (182, Fig. 17), wherein two adjacent projections (184, Fig. 17) are separated by an aperture (182, Fig. 17) and a land area (180, Fig. 17) along a lateral axis of the topsheet (10, Fig. 17), and wherein two adjacent projections (184, Fig. 17) are separated by an aperture (182, Fig. 17) and a land area (180, Fig. 17) along the longitudinal axis of the topsheet (10, Fig. 17).
Regarding Claim 10, the combination of Turner/Hammons/Kirby discloses the claimed subject matter of Claim 1, as set forth above. The combination of Turner/Hammons/Kirby further teaches substantially all of the recesses (182, Fig. 17 Hammons) define an aperture at the lowermost plane of the topsheet (1, Figs. 1 and 18 
Regarding Claim 12, the combination of Turner/Hammons/Kirby discloses the claimed subject matter of Claim 1, as set forth above. The combination of Turner/Hammons/Kirby further teaches the apertures (182, Fig. 17 Hammons) comprise a first set of apertures together forming a first line (top two apertures, Fig. 17) in the topsheet (10, Fig. 17) and a second set of apertures together forming a second line in the topsheet (middle two apertures, Fig. 17), and wherein the first line is generally parallel with the second line (Fig. 17).
Regarding Claim 13, Turner/Hammons/Kirby is silent whether wherein the topsheet has a % effective open area in the range of about 5% to about 25%, according to the Aperture Test.
However, it would have been obvious to cause the device of Turner/Hammons/Kirby to have the topsheet have a % effective open area in the range of about 5% to about 25% since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Turner/Hammons/Kirby would not operate differently with the claimed % effective open area and the device would still function appropriately having the claimed % effective open area. Further, applicant places no criticality on the range claimed, 
Regarding Claim 14, the combination of Turner/Hammons/Kirby discloses the claimed subject matter of Claim 1, as set forth above. The combination of Turner/Hammons/Kirby further teaches the top peaks of the majority of the projections form a topmost plane of the topsheet, and wherein the land areas are positioned intermediate the lowermost plane and the topmost plane (Figs. 1 and 18 of Turner and Fig. 17 of Hammons).
Regarding Claim 15, the combination of Turner/Hammons/Kirby discloses the claimed subject matter of Claim 1, as set forth above. The combination of Turner/Hammons/Kirby is silent whether the first three-dimensional surface has a geometric roughness value in the range of about 3.0 to about 3.6, according to the Descriptive Analysis Roughness Test.
However, it would have been obvious to cause the device of Turner/Hammons/Kirby to have the first three-dimensional surface have a geometric roughness value in the range of about 3.0 to about 3.6 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Turner/Hammons/Kirby would not operate differently with the claimed geometric roughness value and the device would still 
Regarding Claim 17, Turner discloses an absorbent article (200, Fig. 23; ¶ [0061, 0082-0083]) comprising:
a central longitudinal axis (Fig. 23);
a liquid impermeable backsheet (202, Fig. 23);
a liquid permeable topsheet (topsheet 206, Fig. 23, ¶ [0091] indicates the topsheet can be made of multilayer web 1, Fig. 1; ¶ [0081-0083]); and
an absorbent core (204, Fig. 23) positioned at least partially intermediate the topsheet and the backsheet (¶ [0091]), wherein the absorbent core comprises superabsorbent polymers (Turner incorporates by reference US 6414215 to Roe, who indicates in Col. 5 lines 46-64 that the absorbent core can comprise superabsorbent polymers); 
the topsheet (206, Fig. 23) comprising:
	a first layer (first precursor web 20A, Fig. 18) comprising a hydrophobic nonwoven material (¶ [0081-0082]); and
	a second layer (second precursor web 20B, Fig. 18) comprising a hydrophilic nonwoven material (¶ [0081-0082]) wherein the first layer (20A, Fig. 18) is joined to the second layer (20B, Fig. 18; ¶ [0080]), and wherein the first layer and the second layer comprise carded fibers (¶ [0060]; the precursor webs can be made of carded fibers);

	wherein a majority of the dome-shaped projections (6, Figs. 1 and 18) have a z-directional height in the range of about 500 micron to about 4000 micron (¶ [0088], the deformation height can be between .1 mm to 10 mm but is not critical to the function of the web, the suggested heights are between 1 mm and 3 mm which is within the claimed range), according to the Projection Height Test,
	wherein top peaks (3, Figs. 2 and 18) of the plurality of dome-shaped projections (6, Figs. 2 and 18) form a topmost plane of the topsheet (1, Figs. 1 and 18),
and wherein the dome-shaped projections are formed by portions of the first layer and portions of the second layer (as seen in Fig. 18); and
wherein the dome-shape projections (6, Figs. 1 and 18) each comprise a hollow arched portion (void area 10, Fig. 18).
Turner is silent whether the topsheet comprises a plurality of recesses, wherein the plurality of land areas surround the plurality of recesses, wherein the plurality of 
Hammons teaches a deformed web material usable in absorbent articles (¶ [0005]), thus being in the same field of endeavor, with a topsheet (web material 10, Fig. 15; ¶ [0005] indicates the web material can be used as a topsheet) with a plurality of recesses (apertures 182, Fig. 17) and a plurality of dome-shaped projections (tufts 184, Fig. 17) and a plurality of land areas (180, Fig. 17), wherein the plurality of land areas (180, Fig. 17) surround the plurality of recesses (182, Fig. 17), wherein the recesses, dome-shaped projections, and land areas form the first three-dimensional surface on a first side (top side, Fig. 17) of the topsheet and a second three-dimensional surface on a second side (bottom side, Fig. 17) of the topsheet, wherein at least some of the plurality of recesses (182, Fig. 17) define an aperture at a location most distal from a top peak of an adjacent dome-shaped projection (184, Fig. 17) and defined at a lowermost plane of the topsheet (Fig. 17), where the top peaks of the plurality of the dome-shaped 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the topsheet of Turner to have a mix of dome-shaped projections and apertures rather than all dome-shaped projections, where the recesses and apertures are formed through the first layer and the second layer, as apertured webs are known in the art to have improved fluid handling capabilities. This is further motivated by Turner who suggests the web can be apertured after processing (¶ [0095]).
Turner/Hammons is silent whether the plurality of the recesses have a z-directional height in the range of about 500 micron to about 2000 micron, according to the Recess Height Test; and wherein the topsheet has an overall z-directional height in the range of about 1000 micron to about 6000 micron, according to the Overall Substrate Height Test, and wherein fibers of the dome-shaped projection fully surround the hollow arched portion.
However, it would have been obvious to one having ordinary skill in the art to cause the device of Turner/Hammons to have the plurality of recesses have a z-directional height in the range of about 500 micron to about 2000 micron and to have the topsheet have an overall z-directional height in the range of about 1000 micron to about 6000 micron since it has been held that “where the only difference between the 
Turner/Hammons is silent whether the fibers of the dome-shaped projection fully surround the hollow arched portion.
Kirby teaches an absorbent article, thus being in the same field of endeavor, with a topsheet (body facing material 28, Fig. 7) with dome-shaped projections (90, Figs. 7 – 10) that comprise a hollow arched portion (interior space 124, Figs. 7-9; ¶ [0146]) that is fully surrounded by fibers (¶ [0139], Figs. 7-10; the projection layer 94 is made of fibers and therefore the projections are also made of fibers; Figs. 7 and 10 specifically show that the projections are enclosed domes rather than tunnels and therefore the fibers fully surround the hollow arched portion).
Therefore, it would have been obvious to simply substitute the tunnel shaped projections of Turner/Hammons for the enclosed dome shaped projections of Kirby. One of ordinary skill in the art would find this simple substitution obvious because both tunnel and enclosed dome shape projections are well known in the art of fibrous webs for 
Regarding Claim 19, Turner discloses an absorbent article (200, Fig. 23; ¶ [0061, 0082-0083]) comprising:
a central longitudinal axis (Fig. 23);
a central lateral axis extending in a direction perpendicular to the central longitudinal axis (Fig. 23);
an absorbent core (204, Fig. 23);
a liquid impermeable backsheet (202, Fig. 23);
a liquid permeable topsheet (topsheet 206, Fig. 23, ¶ [0091] indicates the topsheet can be made of multilayer web 1, Fig. 1; ¶ [0081-0083]), wherein the absorbent core (204, Fig. 23) is positioned at least partially intermediate the topsheet and the backsheet (¶ [0091]), wherein the absorbent core (204, Fig. 23) comprises an absorbent material (¶ [0091]), and wherein the liquid permeable topsheet (306, Fig. 23) comprises: and
	a first layer (first precursor web 20A, Fig. 18) comprising a hydrophobic nonwoven material (¶ [0081-0082]), wherein the hydrophobic nonwoven material overlaps the central longitudinal axis (the first layer 20A forms the web 1 which is used as the topsheet 206– therefore the first layer 20A overlaps the central longitudinal axis since the topsheet covers the entirety of the skin-facing top of the article as seen in Fig. 23); and

	wherein the topsheet (20, Fig. 23, 1, Figs. 1 and 18) comprises a plurality of dome-shaped projections (deformations 6, Figs. 1 and 18; these can be considered dome shaped because the caps are curved) forming a portion of a wearer-facing surface (first surface 12, Fig. 18) of the topsheet (1, Fig. 18), and a plurality of land areas (first regions 2, Fig. 1), wherein the land areas (2, Fig. 1) surround at least a majority of the plurality of the dome-shaped projections (6, Fig. 1), wherein the plurality of the dome-shaped projections (6, Fig. 1) and the plurality of the land areas (2, Fig. 1) together form a first three-dimensional surface on a first side of the topsheet (top side, Figs. 1 and 18) and a second three-dimensional surface on a second side of the topsheet (bottom side, Figs. 1 and 18);
	wherein a majority of the dome-shaped projections (6, Figs. 1 and 18) have a z-directional height in the range of about 500 micron to about 4000 micron (¶ [0088], the deformation height can be between .1 mm to 10 mm but is not critical to the function of the web, the suggested heights are between 1 mm and 3 mm which is within the claimed range), according to the Projection Height Test,

wherein the dome-shape projections (6, Figs. 1 and 18) each comprise a hollow arched portion (void area 10, Fig. 18).
Turner is silent whether the topsheet comprises a plurality of recesses, wherein the plurality of land areas surround the plurality of recesses, wherein the plurality of recesses also form the three-dimensional surface on a first side of the topsheet and the three-dimensional surface on the second side of the topsheet, wherein the plurality of the recesses define an aperture at a location most distal from a top peak of an adjacent dome-shaped projection, wherein the aperture is defined at a lowermost plane of the topsheet, wherein top peaks of the dome-shaped projections form a topmost plane of the topsheet, wherein the lane areas are positioned intermediate the lowermost plane and the topmost plane, and wherein the plurality of the recesses have a z-directional height in the range of about 500 micron to about 2000 micron, according to the Recess Height Test; wherein the topsheet has an overall z-directional height in the range of about 1000 micron to about 6000 micron, according to the Overall Substrate Height Test, wherein the first three-dimensional surface has a geometric roughness value in the range of about 3.0 to about 3.6, according to the descriptive analysis roughness test, and wherein fibers of the dome-shaped projection fully surround the hollow arched portion.
Hammons teaches a deformed web material usable in absorbent articles (¶ [0005]), thus being in the same field of endeavor, with a topsheet (web material 10, Fig. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the topsheet of Turner to have a mix of dome-shaped projections and apertures rather than all dome-shaped projections, where the recesses and apertures are formed through the first layer and the second layer, as apertured webs are known in the art to have improved fluid handling capabilities. This is further motivated by Turner who suggests the web can be apertured after processing (¶ [0095]).

However, it would have been obvious to one having ordinary skill in the art to cause the device of Turner/Hammons to have the plurality of recesses have a z-directional height in the range of about 500 micron to about 2000 micron and to have the topsheet have an overall z-directional height in the range of about 1000 micron to about 6000 micron and to have the geometric roughness value in the range of about 3.0 to about 3.6 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Turner/Hammons would not operate differently with the claimed z-directional heights and geometric roughness value and the device would still function appropriately having the claimed z-directional heights and geometric roughness value. Further, applicant places no criticality on the range claimed, indicating simply that the z-directional heights 
Turner/Hammons is silent whether the fibers of the dome-shaped projection fully surround the hollow arched portion.
Kirby teaches an absorbent article, thus being in the same field of endeavor, with a topsheet (body facing material 28, Fig. 7) with dome-shaped projections (90, Figs. 7 – 10) that comprise a hollow arched portion (interior space 124, Figs. 7-9; ¶ [0146]) that is fully surrounded by fibers (¶ [0139], Figs. 7-10; the projection layer 94 is made of fibers and therefore the projections are also made of fibers; Figs. 7 and 10 specifically show that the projections are enclosed domes rather than tunnels and therefore the fibers fully surround the hollow arched portion).
Therefore, it would have been obvious to simply substitute the tunnel shaped projections of Turner/Hammons for the enclosed dome shaped projections of Kirby. One of ordinary skill in the art would find this simple substitution obvious because both tunnel and enclosed dome shape projections are well known in the art of fibrous webs for absorbent articles. They are obvious variants of one another, and substituting one shape for another will not change the functionality of the fibrous web or absorbent article. The absorbent article will still function to absorb fluid using either tunnel or enclosed dome shape tufts.
Regarding Claim 20, Turner further discloses the topsheet comprises carded fibers (¶ [0060]; the precursor webs can be made of carded fibers).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA R ARBLE/           Examiner, Art Unit 3781